Case 2:20-cv-03247-FMO-MAA Document 11 Filed 05/18/20 Page 1 of 13 Page ID #:55




                           EXHIBIT 1
5/18/2020Case   2:20-cv-03247-FMO-MAA                 Document
                 Atabek & Associates Mail - 10043.16 Core              11 Filed
                                                          v. Hendifar Properites:      05/18/20
                                                                                  L.R. 7-3           Page
                                                                                           Meet and Confer     2 of 13
                                                                                                           re Service       Page ID #:56
                                                                                                                      of Process/Request for Extension



                                                                                                     jon atabek <jatabek@atabeklaw.com>



  10043.16 Core v. Hendifar Properites: L.R. 7-3 Meet and Confer re Service of
  Process/Request for Extension
  jon atabek <jatabek@atabeklaw.com>                                                 Mon, May 11, 2020 at 10:10 PM
  To: Peter Shahriari <Peter@handslawgroup.com>, Anoush Hakimi <anoush@handslawgroup.com>

    Dear Messrs. Shahriari/Hakimi,

    I have attached correspondence of today's date.

    --
    Jon A. Atabek, Esq.
    Atabek & Associates, P.C.
    Phone: (213) 394-5943
    Fax: (213) 402-3413

    This e-mail message (including any attachments) contains information that may be confidential, may be protected by the
    attorney-client or other applicable privileges, or may constitute non-public information. It is intended to be conveyed only
    to the designated recipient(s). If you are not an intended recipient of this message, please notify the sender by replying to
    this message and then delete it from your system. Use, dissemination, distribution, or reproduction of this message by
    unintended recipients is not authorized and may be unlawful.

    CIRCULAR 230 NOTICE: To comply with requirements imposed by the United States Treasury Department, any
    information regarding any U.S. federal tax matters contained in this communication (including any attachments) is not
    intended or written to be used, and cannot be used, as advice for the purpose of (i) avoiding penalties under the Internal
    Revenue Code or (ii) promoting, marketing or recommending to another party any transaction or matter addressed
    herein.

         10043.16 05-11-20 MnC Letter Per LR 7-3 re 12(b)(5) Motion.pdf
         140K




https://mail.google.com/mail/u/0?ik=f2817a901b&view=pt&search=all&permmsgid=msg-a%3Ar-474725335955589669&simpl=msg-a%3Ar-474725335…                 1/1
Case 2:20-cv-03247-FMO-MAA Document 11 Filed 05/18/20 Page 3 of 13 Page ID #:57




      A&A
                                                       Established   Atabek & Associates
                                                           In 2011   16330 Bake Parkway
                                                                     Irvine, CA 92618
                                                                     T. (213) 394-5943
                                                                     F. (213) 402-3413

                                                      Of Counsel:    Attorneys:
                                                  Robert M. Cohen    Jon Atabek
                                                    Shella Alcabes   jatabek@atabeklaw.com


    November 18, 2019

    [By Email]

     Peter Shahriari/Anoush Hakimi
     The Law Office of Hakimi & Shahriari
     7080 Hollywood Blvd.
     Los Angeles, CA 90028
     T: 323.672.8281
     F: 213.402.2170
     anoush@handslawgroup.com
     peter@handslawgroup.com

    Re:     Core v. Hendifar Properties, LLC, et al, CACD Case No. 20-cv-03247-GW-PLA

    Dear Messrs. Shahriari and Hakimi:

            Pursuant to Local Rule 7-3, I write this letter to meet and confer regarding the
    putative Motion to Dismiss for Defective Service [Fed. R. Civ. P. Rule 12(b)(5)]
    contemplated by Defendant Hendifar Properties, LLC (“Defendant”), and to propose an
    alternative resolution to avoid unnecessary motion practice.

            Defendant has never received service, personal or substitute, of your lawsuit. In
    fact, Defendant first became aware of this lawsuit because it received attorney solicitation
    mailers regarding the same. The only reason Defendant became aware you had filed a proof
    of service is because I was periodically checking the docket (given our past dealings with
    your secret defaults, I thought it prudent to do so).

            The Proof of Service indicates the pleadings were served on someone who is “30+”
    years of age. See Dkt. No. 9. Ms. Hendifar is sixty seven year old, and hard of hearing. She
    would not be mistaken for someone who is 30+.

           The only female who matches the description set forth in the Proof of Service who
    could have been at Ms. Hendifar’s home is her part-time housekeeper, who speaks limited
    English, and does not reside at Ms. Hendifar’s house.

            Service on a party’s part-time housekeeper is insufficient to constitute substitute
    service under Rule 4(e)(2), which requires that substitute service be made on a “resident”
    of the defendant’s household. Gutierez Reyes v. Garrido, No. 1:15-CV-24644, 2016 WL
    3544647, at *1 (S.D. Fla. June 29, 2016); Franklin Am., Inc. v. Franklin Cast Prod., Inc.,
    94 F.R.D. 645, 647 (E.D. Mich. 1982); Modern Techs. Grp., Inc. v. Bergman, No. CV 05-
     ATABEK & ASSOCIATES, P.C.                    1                            Ltr. Dtd. 5/11/2020 Per LR 7-3
     Attorneys at Law                                                 Re: Mot. to Dism. For Defective Service
     10043.16                                                        CACD Case No.: 20-cv-0347-FMO-MAA
Case 2:20-cv-03247-FMO-MAA Document 11 Filed 05/18/20 Page 4 of 13 Page ID #:58




    5919 (RBK), 2006 WL 8457194, at *2 (D.N.J. Oct. 4, 2006); Polo Fashions Inc. v. B.
    Bowman & Co., 102 F.R.D. 905, 908 (S.D.N.Y. 1984).

            Rather than waste time on motion practice, I propose one of the following: (1) Grant
    Defendant a 30 day extension to file a responsive pleading (at which time I will file a
    responsive pleading that does not challenge service, thereby mooting the issue); or (2) Send
    me a California acknowledgment of service, or federal waiver of service (your choice), and
    I will accept service on behalf of Hendifar Properties, LLC. Either will moot the issue and
    give me my requested extension, while allowing the case to proceed on the merits.

           Should you refuse my proposal, I will need to meet and confer with you
    telephonically within the next 24 hours. As you know, our responsive pleading is due on
    May 18, 2020. And L.R. 7-3 requires that I wait at least five days before filing my motion,
    where there is a set date to file my motion. Please let me know what time you can talk
    tomorrow.

            Thank you for your attention to this matter. I we look forward to hearing from you.

                                                  Sincerely,


                                                  Jon Atabek
                                                  Atabek & Associates, P.C.




     ATABEK & ASSOCIATES, P.C.                    2                        Ltr. Dtd. 5/11/2020 Per LR 7-3
     Attorneys at Law                                             Re: Mot. to Dism. For Defective Service
     10043.16                                                    CACD Case No.: 20-cv-0347-FMO-MAA
Case 2:20-cv-03247-FMO-MAA Document 11 Filed 05/18/20 Page 5 of 13 Page ID #:59




                           EXHIBIT 2
5/18/2020Case   2:20-cv-03247-FMO-MAA                 Document
                 Atabek & Associates Mail - 10043.16 Core              11 Filed
                                                          v. Hendifar Properites:      05/18/20
                                                                                  L.R. 7-3           Page
                                                                                           Meet and Confer     6 of 13
                                                                                                           re Service       Page ID #:60
                                                                                                                      of Process/Request for Extension



                                                                                                     jon atabek <jatabek@atabeklaw.com>



  10043.16 Core v. Hendifar Properites: L.R. 7-3 Meet and Confer re Service of
  Process/Request for Extension
  jon atabek <jatabek@atabeklaw.com>                                                  Mon, May 18, 2020 at 4:01 PM
  To: Anoush Hakimi <anoush@handslawgroup.com>
  Cc: Peter Shahriari <peter@handslawgroup.com>, Roxy Hernandez <roxy@handslawgroup.com>

    Anoush,

    It's now 4pm on Monday. Nobody from your office has so much as offered me a pleading extension or a time to talk so
    we can meet and confer pursuant to LR 7-3.

    I am giving you one last chance to show some good faith here and comply with LR 7-3.

    Again, note, I will be attaching these emails to my motion.

    Best,

    Jon

    On Fri, May 15, 2020 at 5:21 PM jon atabek <jatabek@atabeklaw.com> wrote:
     Anoush,

      As you can see below, I’ve been trying to get a hold of you almost every day for a full week. Moreover, your cell phone
      number is the one you give in your email is the best number to reach you during the pandemic.

      As you are well aware, my pleading deadline is on Monday. As I also warned you, if you played games with either
      giving me an extension or agreeing to a reasonable time to meet and confer that would allow me to comply with LR 7-3,
      I will just point out to the court that you refused to meet and confer with me. I will be attaching this email chain to my
      motion to dismiss, which I will file Monday.

      Best Regards,

      Jon


      On Fri, May 15, 2020 at 5:11 PM Anoush Hakimi <anoush@handslawgroup.com> wrote:

          Hi Jon, please provide me with some times that you are available on Monday or Tuesday and I will call. We’re all
          busy and I can’t just drop everything when you randomly call my cell phone without a prior reservation to get into a
          long-winded conversation. I’m happy to review your letter and discuss with you on a pre-agreed time on Monday or
          Tuesday. Please provide your availability to my assistant Roxy (copied here) and she will make sure to get you on my
          calendar.



          Have a nice weekend.



          Anoush




          _____________________________

https://mail.google.com/mail/u/0?ik=f2817a901b&view=pt&search=all&permmsgid=msg-a%3Ar8612819925688261893&dsqt=1&simpl=msg-a%3Ar86…                  1/8
5/18/2020Case    2:20-cv-03247-FMO-MAA                 Document
                  Atabek & Associates Mail - 10043.16 Core              11 Filed
                                                           v. Hendifar Properites:      05/18/20
                                                                                   L.R. 7-3           Page
                                                                                            Meet and Confer     7 of 13
                                                                                                            re Service       Page ID #:61
                                                                                                                       of Process/Request for Extension
         Anoush Hakimi, Esq.



         H     SL     G      , PLC

         7080 Hollywood Blvd., Suite 804

         Los Angeles, California 90028

         www.handslawgroup.com



         Direct: (310) 738 – 2166 (During Covid-19)

         Fax: (213) 402 – 2170




         This electronic transmission, and any documents attached hereto, (a) are protected by the Electronic Communications Privacy
         Act (18 USC §§ 2510-2521), (b) may contain confidential and/or legally privileged information, and (c) are for the sole use of
         the intended recipient named above. If you have received this electronic message in error, please notify the sender and delete
         the electronic message. Any disclosure, copying, distribution, or use of the contents of the information received in error is
         strictly prohibited. Note: No attorney-client relationship is formed until the parties have signed an attorney-client agreement.
         Attorneys do not provide any tax advice. Please consult your tax professional.




         From: jon atabek <jatabek@atabeklaw.com>
         Sent: Friday, May 15, 2020 3:32 PM
         To: Anoush Hakimi <anoush@handslawgroup.com>
         Cc: Peter Shahriari <peter@handslawgroup.com>
         Subject: Re: 10043.16 Core v. Hendifar Properites: L.R. 7-3 Meet and Confer re Service of Process/Request for
         Extension



         Hi Anoush,



         It is now Friday (the day you said you wanted to meet and confer with me). Are you available to talk? Will you grant
         me a pleading extension?



         Best,



         Jon



         On Wed, May 13, 2020 at 6:00 PM jon atabek <jatabek@atabeklaw.com> wrote:

             Hi Anoush,




https://mail.google.com/mail/u/0?ik=f2817a901b&view=pt&search=all&permmsgid=msg-a%3Ar8612819925688261893&dsqt=1&simpl=msg-a%3Ar86…                   2/8
5/18/2020Case   2:20-cv-03247-FMO-MAA                 Document
                 Atabek & Associates Mail - 10043.16 Core              11 Filed
                                                          v. Hendifar Properites:      05/18/20
                                                                                  L.R. 7-3           Page
                                                                                           Meet and Confer     8 of 13
                                                                                                           re Service       Page ID #:62
                                                                                                                      of Process/Request for Extension

           I just tried to call you to see if you will agree to a pleading extension that will allow us enough time to have the 7-3
           meet and confer on Friday, since you say that is the earliest you can speak. Please respond.



           Also, your VM mailbox is full.



           Best Regards,



           Jon



           On Tue, May 12, 2020 at 4:31 PM jon atabek <jatabek@atabeklaw.com> wrote:

                Anoush,



                Just to be clear, are you unwilling to grant me a pleading extension so we have enough time to meet and confer
                pursuant to LR 7-3?



                Best Regards,



                On Tue, May 12, 2020 at 3:47 PM jon atabek <jatabek@atabeklaw.com> wrote:

                  Anoush,



                  The responsive pleading is due May 18, 2020. I need you to either meet and confer with me today, or say
                  you are not willing to do so. If you refuse to do so, I will simply note the same in my motion to dismiss.



                  Or, again, you could grant me the simple courtesy of a pleading extension, which will moot the issue.



                  Also, TCPA only applies to consumers. This is not a consumer context. But points for creativity.



                  Best Regards,



                  Jon



                  On Tue, May 12, 2020 at 3:44 PM Anoush Hakimi <anoush@handslawgroup.com> wrote:

                     Jon, you sent your letter and texted me after 10 pm last night. After I was in bed. I don’t recall ever
                     granting you permission to send me text messages on my cell phone, which you should know is an FTC
                     violation.



                     At any rate, I am swamped and have not had an opportunity to read the letter you sent after 10 pm last
                     night. It is on my list of things to do. My week is slammed, but I can work in some time on Friday afternoon
https://mail.google.com/mail/u/0?ik=f2817a901b&view=pt&search=all&permmsgid=msg-a%3Ar8612819925688261893&dsqt=1&simpl=msg-a%3Ar86…                  3/8
5/18/2020Case   2:20-cv-03247-FMO-MAA                 Document
                 Atabek & Associates Mail - 10043.16 Core              11 Filed
                                                          v. Hendifar Properites:      05/18/20
                                                                                  L.R. 7-3           Page
                                                                                           Meet and Confer     9 of 13
                                                                                                           re Service       Page ID #:63
                                                                                                                      of Process/Request for Extension
                     to speak with you. Let me know if that works.



                     Regards,



                     _____________________________

                     Anoush Hakimi, Esq.



                     H    SL      G      , PLC

                     7080 Hollywood Blvd., Suite 804

                     Los Angeles, California 90028

                     www.handslawgroup.com



                     Direct: (310) 738 – 2166 (During Covid-19)

                     Fax: (213) 402 – 2170




                     This electronic transmission, and any documents attached hereto, (a) are protected by the Electronic
                     Communications Privacy Act (18 USC §§ 2510-2521), (b) may contain confidential and/or legally privileged
                     information, and (c) are for the sole use of the intended recipient named above. If you have received this
                     electronic message in error, please notify the sender and delete the electronic message. Any disclosure, copying,
                     distribution, or use of the contents of the information received in error is strictly prohibited. Note: No attorney-
                     client relationship is formed until the parties have signed an attorney-client agreement. Attorneys do not provide
                     any tax advice. Please consult your tax professional.




                     From: jon atabek <jatabek@atabeklaw.com>
                     Sent: Tuesday, May 12, 2020 2:29 PM
                     To: Anoush Hakimi <anoush@handslawgroup.com>; Peter Shahriari <peter@handslawgroup.com>
                     Subject: Re: 10043.16 Core v. Hendifar Properites: L.R. 7-3 Meet and Confer re Service of
                     Process/Request for Extension



                     Mr. Hakimi,



                     I texted you last night, texted you again today, and just tried calling you on your cell phone. Please call me
                     back. We need to meet and confer on this today. If you do not, I will indicate to the court that you were
                     unwilling to meet and confer. Due to the defective nature of the service, my client did not have as much
                     time to react to this as we otherwise would have.



                     Or you could just grant us the requested extension, and we avoid all of this.


https://mail.google.com/mail/u/0?ik=f2817a901b&view=pt&search=all&permmsgid=msg-a%3Ar8612819925688261893&dsqt=1&simpl=msg-a%3Ar86…                  4/8
        Case
5/18/2020      2:20-cv-03247-FMO-MAA                  Document
                 Atabek & Associates Mail - 10043.16 Core             11 Filed
                                                          v. Hendifar Properites: L.R.05/18/20      Page
                                                                                      7-3 Meet and Confer    10 of of13Process/Request
                                                                                                          re Service       Page ID #:64for Extension
                       Jon



                       On Mon, May 11, 2020 at 10:10 PM jon atabek <jatabek@atabeklaw.com> wrote:

                            Dear Messrs. Shahriari/Hakimi,



                            I have attached correspondence of today's date.




                            --

                            Jon A. Atabek, Esq.

                            Atabek & Associates, P.C.
                            Phone: (213) 394-5943

                            Fax: (213) 402-3413

                            This e-mail message (including any attachments) contains information that may be confidential, may be
                            protected by the attorney-client or other applicable privileges, or may constitute non-public information.
                            It is intended to be conveyed only to the designated recipient(s). If you are not an intended recipient of
                            this message, please notify the sender by replying to this message and then delete it from your system.
                            Use, dissemination, distribution, or reproduction of this message by unintended recipients is not
                            authorized and may be unlawful.


                            CIRCULAR 230 NOTICE: To comply with requirements imposed by the United States Treasury
                            Department, any information regarding any U.S. federal tax matters contained in this communication
                            (including any attachments) is not intended or written to be used, and cannot be used, as advice for the
                            purpose of (i) avoiding penalties under the Internal Revenue Code or (ii) promoting, marketing or
                            recommending to another party any transaction or matter addressed herein.

                       --

                       Jon A. Atabek, Esq.

                       Atabek & Associates, P.C.
                       Phone: (213) 394-5943

                       Fax: (213) 402-3413

                       This e-mail message (including any attachments) contains information that may be confidential, may be
                       protected by the attorney-client or other applicable privileges, or may constitute non-public information. It
                       is intended to be conveyed only to the designated recipient(s). If you are not an intended recipient of this
                       message, please notify the sender by replying to this message and then delete it from your system. Use,
                       dissemination, distribution, or reproduction of this message by unintended recipients is not authorized and
                       may be unlawful.


                       CIRCULAR 230 NOTICE: To comply with requirements imposed by the United States Treasury
                       Department, any information regarding any U.S. federal tax matters contained in this communication
                       (including any attachments) is not intended or written to be used, and cannot be used, as advice for the
                       purpose of (i) avoiding penalties under the Internal Revenue Code or (ii) promoting, marketing or
                       recommending to another party any transaction or matter addressed herein.




                  --

https://mail.google.com/mail/u/0?ik=f2817a901b&view=pt&search=all&permmsgid=msg-a%3Ar8612819925688261893&dsqt=1&simpl=msg-a%3Ar86…                5/8
        Case
5/18/2020       2:20-cv-03247-FMO-MAA                  Document
                  Atabek & Associates Mail - 10043.16 Core             11 Filed
                                                           v. Hendifar Properites: L.R.05/18/20      Page
                                                                                       7-3 Meet and Confer    11 of of13Process/Request
                                                                                                           re Service       Page ID #:65for Extension
                     Jon A. Atabek, Esq.

                     Atabek & Associates, P.C.
                     Phone: (213) 394-5943

                     Fax: (213) 402-3413

                     This e-mail message (including any attachments) contains information that may be confidential, may be
                     protected by the attorney-client or other applicable privileges, or may constitute non-public information. It is
                     intended to be conveyed only to the designated recipient(s). If you are not an intended recipient of this
                     message, please notify the sender by replying to this message and then delete it from your system. Use,
                     dissemination, distribution, or reproduction of this message by unintended recipients is not authorized and
                     may be unlawful.


                     CIRCULAR 230 NOTICE: To comply with requirements imposed by the United States Treasury Department,
                     any information regarding any U.S. federal tax matters contained in this communication (including any
                     attachments) is not intended or written to be used, and cannot be used, as advice for the purpose of (i)
                     avoiding penalties under the Internal Revenue Code or (ii) promoting, marketing or recommending to another
                     party any transaction or matter addressed herein.




                --

                Jon A. Atabek, Esq.

                Atabek & Associates, P.C.
                Phone: (213) 394-5943

                Fax: (213) 402-3413

                This e-mail message (including any attachments) contains information that may be confidential, may be
                protected by the attorney-client or other applicable privileges, or may constitute non-public information. It is
                intended to be conveyed only to the designated recipient(s). If you are not an intended recipient of this
                message, please notify the sender by replying to this message and then delete it from your system. Use,
                dissemination, distribution, or reproduction of this message by unintended recipients is not authorized and may
                be unlawful.


                CIRCULAR 230 NOTICE: To comply with requirements imposed by the United States Treasury Department,
                any information regarding any U.S. federal tax matters contained in this communication (including any
                attachments) is not intended or written to be used, and cannot be used, as advice for the purpose of (i) avoiding
                penalties under the Internal Revenue Code or (ii) promoting, marketing or recommending to another party any
                transaction or matter addressed herein.




           --

           Jon A. Atabek, Esq.

           Atabek & Associates, P.C.
           Phone: (213) 394-5943

           Fax: (213) 402-3413

           This e-mail message (including any attachments) contains information that may be confidential, may be protected
           by the attorney-client or other applicable privileges, or may constitute non-public information. It is intended to be
           conveyed only to the designated recipient(s). If you are not an intended recipient of this message, please notify
           the sender by replying to this message and then delete it from your system. Use, dissemination, distribution, or
           reproduction of this message by unintended recipients is not authorized and may be unlawful.


https://mail.google.com/mail/u/0?ik=f2817a901b&view=pt&search=all&permmsgid=msg-a%3Ar8612819925688261893&dsqt=1&simpl=msg-a%3Ar86…                 6/8
        Case
5/18/2020       2:20-cv-03247-FMO-MAA                  Document
                  Atabek & Associates Mail - 10043.16 Core             11 Filed
                                                           v. Hendifar Properites: L.R.05/18/20      Page
                                                                                       7-3 Meet and Confer    12 of of13Process/Request
                                                                                                           re Service       Page ID #:66for Extension


              CIRCULAR 230 NOTICE: To comply with requirements imposed by the United States Treasury Department, any
              information regarding any U.S. federal tax matters contained in this communication (including any attachments) is
              not intended or written to be used, and cannot be used, as advice for the purpose of (i) avoiding penalties under
              the Internal Revenue Code or (ii) promoting, marketing or recommending to another party any transaction or
              matter addressed herein.




         --

         Jon A. Atabek, Esq.

         Atabek & Associates, P.C.
         Phone: (213) 394-5943

         Fax: (213) 402-3413

         This e-mail message (including any attachments) contains information that may be confidential, may be protected by
         the attorney-client or other applicable privileges, or may constitute non-public information. It is intended to be
         conveyed only to the designated recipient(s). If you are not an intended recipient of this message, please notify the
         sender by replying to this message and then delete it from your system. Use, dissemination, distribution, or
         reproduction of this message by unintended recipients is not authorized and may be unlawful.


         CIRCULAR 230 NOTICE: To comply with requirements imposed by the United States Treasury Department, any
         information regarding any U.S. federal tax matters contained in this communication (including any attachments) is not
         intended or written to be used, and cannot be used, as advice for the purpose of (i) avoiding penalties under the
         Internal Revenue Code or (ii) promoting, marketing or recommending to another party any transaction or matter
         addressed herein.

      --
      Jon A. Atabek, Esq.
      Atabek & Associates, P.C.
      Phone: (213) 394-5943
      Fax: (213) 402-3413

      This e-mail message (including any attachments) contains information that may be confidential, may be protected by
      the attorney-client or other applicable privileges, or may constitute non-public information. It is intended to be conveyed
      only to the designated recipient(s). If you are not an intended recipient of this message, please notify the sender by
      replying to this message and then delete it from your system. Use, dissemination, distribution, or reproduction of this
      message by unintended recipients is not authorized and may be unlawful.

      CIRCULAR 230 NOTICE: To comply with requirements imposed by the United States Treasury Department, any
      information regarding any U.S. federal tax matters contained in this communication (including any attachments) is not
      intended or written to be used, and cannot be used, as advice for the purpose of (i) avoiding penalties under the
      Internal Revenue Code or (ii) promoting, marketing or recommending to another party any transaction or matter
      addressed herein.


    --
    Jon A. Atabek, Esq.
    Atabek & Associates, P.C.
    Phone: (213) 394-5943
    Fax: (213) 402-3413

    This e-mail message (including any attachments) contains information that may be confidential, may be protected by the
    attorney-client or other applicable privileges, or may constitute non-public information. It is intended to be conveyed only
    to the designated recipient(s). If you are not an intended recipient of this message, please notify the sender by replying to
    this message and then delete it from your system. Use, dissemination, distribution, or reproduction of this message by
    unintended recipients is not authorized and may be unlawful.

    CIRCULAR 230 NOTICE: To comply with requirements imposed by the United States Treasury Department, any
    information regarding any U.S. federal tax matters contained in this communication (including any attachments) is not
https://mail.google.com/mail/u/0?ik=f2817a901b&view=pt&search=all&permmsgid=msg-a%3Ar8612819925688261893&dsqt=1&simpl=msg-a%3Ar86…                 7/8
        Case
5/18/2020      2:20-cv-03247-FMO-MAA                  Document
                 Atabek & Associates Mail - 10043.16 Core             11 Filed
                                                          v. Hendifar Properites: L.R.05/18/20      Page
                                                                                      7-3 Meet and Confer    13 of of13Process/Request
                                                                                                          re Service       Page ID #:67for Extension

    intended or written to be used, and cannot be used, as advice for the purpose of (i) avoiding penalties under the Internal
    Revenue Code or (ii) promoting, marketing or recommending to another party any transaction or matter addressed
    herein.




https://mail.google.com/mail/u/0?ik=f2817a901b&view=pt&search=all&permmsgid=msg-a%3Ar8612819925688261893&dsqt=1&simpl=msg-a%3Ar86…                8/8
